Citation Nr: 0944657	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-39 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbosacral 
degenerative disc and facet disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in July 2007.  A transcript of the hearing is of 
record.


FINDING OF FACT

The Veteran did not incur a lumbosacral spine injury or 
disease in service.


CONCLUSION OF LAW

The Veteran does not have lumbosacral degenerative disc and 
facet disease that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2005, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), since the Veteran's claim 
will be denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.

The Board finds that a medical opinion is not required 
because opinions are only necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an in-service injury 
or disease related to his spine.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The Veteran contends that he was injured in service when he 
was pinned between a vehicle and a personnel carrier.  His 
statements indicate that as a result of being pinned by the 
vehicle, he had creases across his thighs and could not walk 
for two days.  His STRs show no treatment for, or diagnosis 
of, any spinal disorders.  His discharge examination dated in 
July 1967 revealed a normal spine and the Veteran's 
accompanying report of medical history indicated no recurrent 
back pain.

In a VA examination in October 2001 for an unrelated claim, 
the examiner diagnosed the Veteran with no residual 
neurological signs or symptoms related to the Veteran's in-
service injury of being pinned by a motor vehicle.  The Board 
notes that the Veteran's spine was examined during that 
examination.

Post-service medical records reveal that the Veteran has a 
history of back injuries, beginning in August 1975.  Records 
dated in August 1975, April 1979, March 1985, and September 
1997 all show complaints of back problems; none of them 
mention any in-service injury or relate the Veteran's 
complaints to his service in any way.  Two records dated in 
March 2004 and April 2005 reveals that the Veteran reported a 
back injury in service 40 years earlier.  The Veteran was 
first diagnosed with lumbosacral degenerative disc and facet 
disease in March 2004.  A letter from R.H., M.D. dated in May 
2005 reveals that the Veteran has had intermittent back pain 
for over 40 years after he injured his back in 1966 while in 
service.  The letter does not indicate that the Veteran's 
degenerative disc and facet disease was opined to be related 
to an in-service injury.

A buddy statement received in July 2005 corroborates the 
Veteran's claimed in-service accident.  However, the 
statement indicates that the Veteran was pinned around his 
knees; it does not show that the Veteran's back was involved 
in the accident.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  

Here, there is evidence of a current disability; the Veteran 
has been diagnosed with lumbosacral degenerative disc and 
facet disease.  However, the evidence does not show that the 
Veteran injured his back in service.  The Board acknowledges 
the Veteran's testimony regarding being pinned by a motor 
vehicle and the buddy statement corroborating the accident; 
therefore, according the Veteran the benefit-of-the-doubt, 
the Board concedes that the accident did occur.  However, the 
evidence does not show that the Veteran's back was injured.  
Rather, based on the Veteran's statements and the buddy 
statement, it appears that only the Veteran's legs were 
pinned by the motor vehicle; no mention is made of the 
Veteran's back being affected.  Moreover, the October 2001 
examiner found no residual neurological signs or symptoms 
related to that injury.  The fact that the Veteran's 
discharge examination and report of medical history in July 
1967 showed no spine problems further supports the finding 
that no back injury was incurred in service.  Additionally, 
the Board is persuaded by the fact that out of the numerous 
post-service treatment records that show treatment for the 
Veteran's back, only two show that the Veteran reported an 
in-service injury.  The Board also finds it persuasive that 
the earliest record showing a complaint of back pain is in 
1975, less than ten years after the Veteran's discharge from 
service, yet the Veteran failed to mention any in-service 
injury.  It is not until 2004, more than 30 years after 
service, does the Veteran begin to contend that his 
disability is related to an in-service injury.  The fact that 
the Veteran failed to report that his back was injured in 
service prior to 2004, even though he had been seen multiple 
times for back complaints, also supports the conclusion that 
no back injury was incurred in service.

The Board acknowledges Dr. R.H.'s letter that indicates that 
the Veteran had intermittent pain for over 40 years since an 
injury in service.  However, the Board does not find this 
letter probative because, as noted above, the evidence does 
not show that the Veteran's back was injured in service.  

In sum, the Board finds that service connection is not 
warranted as the evidence does not show that the Veteran 
incurred any in-service injury or disease related to his 
lumbosacral spine.  The Board also finds that as no diagnosis 
of degenerative disc disease was made until 2004, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307; 3.309.  

The Board acknowledges the Veteran's belief that he has 
lumbosacral degenerative disc and facet disease related to 
his military service.  However, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
lumbosacral degenerative disc and facet disease that is 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for lumbosacral 
degenerative disc and facet disease is denied. 



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


